Citation Nr: 1309492	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  97-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to May 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

The Veteran testified at a hearing before a Veterans Law Judge in October 2008; a transcript of that hearing is of record.  The Veterans Law Judge who conducted the October 2008 hearing is no longer employed at the Board.  The law requires that the Veterans Law Judge that conducted the Board hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  Thus, the Veteran was given the opportunity to request another Board hearing.  In April 2012, he indicated that he did not want another hearing.

The Board previously remanded the issue of entitlement to a TDIU in January 2009, May 2010, January 2011, and May 2012 for further development of the record.  The case was returned to the Board in December 2012 for appellate review.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal.  This Virtual VA claims file has been reviewed.  


FINDING OF FACT

The Veteran's service-connected residuals of right ankle fracture and associated disabilities have met the percentage requirements for the award of a schedular TDIU, and the competent opinion evidence of record indicates that the nature and severity of these disabilities prevent him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Given the favorable disposition of the claim for a TDIU on appeal, the Board finds that all notification and development action needed to fairly adjudicate this appeal has been accomplished.  

Merits of the Claim

The Veteran contends that his service-connected disabilities render him unemployable.  Hence, he is seeking a total disability rating based on individual unemployability (TDIU).  As discussed below, the competent evidence, is at the very least, in equipoise as to this issue and TDIU is therefore warranted.  

Pertinent law provides that TDIU may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2012).  Consideration may be given to a veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).  

TDIU may be awarded if a veteran meets certain schedular criteria as enumerated in 38 C.F.R. § 4.16(a); it may also be warranted on an extra-schedular basis if these criteria are not met.  38 C.F.R. § 4.16(b).  Entitlement on the latter basis requires the Board to first determine whether referral to the Director of the Compensation and Pension Service is warranted because the Board is prohibited from assigning a disability rating on an extra-schedular basis in the first instance.  Id.; see also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996).  Here, such determination is not necessary because the Veteran meets the schedular percentage requirements described in 38 C.F.R. § 4.16(a).  Namely, he is in receipt of service-connected compensation benefits for residuals of right ankle fracture, depression associated with residuals of right ankle fracture, and a scar associated with residuals of right ankle fracture.  The combined rating of these disabilities is 60 percent.  See 38 C.F.R. § 4.16(a) (disabilities resulting from common etiology will be considered as one disability).

Evidence of record reflects that the Veteran's service-connected right ankle disability is predominantly characterized by painful and limited motion as well as instability of the ankle.  An April 2007 VA examination report reflects that he has also been diagnosed with severe right ankle arthritis and malalignment of the tibia due to fracture.  Contemporaneous treatment and examination reports dated throughout this appeal indicate that he ambulates with an antalgic gait, has been prescribed heavy ankle brace orthotics, uses a cane, and subjectively complains of chronic foot pain which increases with prolonged standing and activity.  A May 2006 VA examination report reflects that the Veteran reported an inability to walk more than one block; during a June 2009 TDIU VA examination he stated that he experienced pain after standing for twenty minutes.  Medical evidence demonstrates that the Veteran has been prescribed a number of medications and orthotics to aid in dealing with his pain.  Such records also show, however, that he has reported limited improvement with these interventions.  

Regarding his service-connected depression, mental health treatment reports reflect that he is visibly anxious and depressed.  He also reports significant sleep impairment due, in part, to right ankle pain.  A report dated in May 2010 indicates that the Veteran reported avoiding co-workers at his part-time grocery store job in an effort to limit frustrating interactions with others.  He also stated that he had difficulty calming himself.  

A review of the Veteran's educational and occupational history reveals that he completed high school and has been predominantly employed in manual labor-type jobs.  He worked in shipping and receiving from September 1997 through March 2004, and in temporary employment from October 2004 through November 2005.  Since filing his claim for TDIU in April 2006 he has had multiple periods of unemployment; he also worked part-time as a grocery store clerk and stock person from approximately November 2008 through December 2010.  

Pertinent to the current appeal, a June 2009 VA examination report indicates that the Veteran's service-connected right ankle disability precludes any job that requires prolonged standing or walking.  This medical opinion is reiterated by another VA clinician who examined the Veteran's right ankle at a February 2011 VA examination.  Regarding sedentary employment (i.e., a desk job), the February 2011 VA examination report specifically notes that such employment is probably not precluded by his right ankle disability.  Pertinent to this determination, however, the examiner also opined that he is 'unsure what employment is available to the Veteran . . . taking into account his educational background and work history.'  The examiner noted that the Veteran 'has been a manual laborer most of his life' and that given his current condition he 'would have to essentially find a desk job where he is able to sit throughout the day,' but that this may not be possible given his work history and level of education.  

The foregoing evidence tends to suggest that the Veteran's right ankle disability, when viewed in light of his educational background and work history, may preclude substantial gainful employment opportunities.  This conclusion is further supported by evidence that the only employment the Veteran was able to obtain during the pendency of this appeal was a manual labor job - namely, a grocery store clerk.  Moreover, the Veteran's prospects for sedentary employment are further diminished when considering additional impairment due to service-connected depression.  Review of the June 2012 VA opinion by a psychologist reveals that the Veteran's psychiatric disability results in 'moderate to considerable difficulty' with occupational functioning.  More specifically, the VA psychologist noted evidence of irritability and difficulty relating to others, as well as problems with concentration.  It is reasonable to presume that any sedentary employment will likely require good concentration skills.  Such employment will also likely require interpersonal interactions with coworkers, supervisors, and possibly customers.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

Here, the record contains evidence that the Veteran's service-connected right ankle disability is of sufficient severity to preclude any type of physical labor.  While this disability does not preclude sedentary employment, as discussed above, the Veteran's ability to obtain a 'desk job' is limited by his education and occupational background in manual labor.  Additionally, past attempts to obtain employment have resulted in non-sedentary employment.  Finally, his service-connected depression has resulted in symptoms which, when combined with his right ankle limitations, reasonably suggest that he is unable to obtain and/or maintain any substantial gainful employment.  Therefore, affording all reasonable doubt in favor of the Veteran, the Board is satisfied that the competent and probative evidence demonstrates that his service-connected disabilities render him unemployable, and as such, the Board concludes that entitlement to TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16.  


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


